Exhibit 10.47

 

MASTER SERVICES AGREEMENT

 

THIS MASTER SERVICES AGREEMENT (this “Agreement”) is made as of ____ __, 2015
(the “Effective Date”), by and between Ubiquity Global Services, Inc., a
Delaware corporation, having its principal place of business at 19 West 44th
Street, Suite 1104, New York, NY 10036 (“Ubiquity”), and Higher One, Inc., a
Delaware corporation, having its principal place of business at 115 Munson
Street, New Haven, CT 06511 (“Client”). Ubiquity and Client are sometimes
referred to herein individually as a “Party” or together as the “Parties”.

 

Recitals

 

Whereas, Ubiquity provides various services, including customer contact center
services;

 

Whereas, Client wishes to avail itself of certain of Ubiquity’s services,
including customer contact center services; and

 

Whereas, Ubiquity and Client desire to enter into this Agreement pursuant to
which Ubiquity will provide to Client certain mutually agreed services, all
under the terms and conditions set forth below.

 

Now, Therefore, in consideration of the foregoing and the mutual promises and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the Parties hereto agree as follows:

 

1.     Services. During the term of this Agreement, Ubiquity shall provide
Client with certain services, all as described in one or more mutually agreed
Statements of Work (each such Statement of Work, an “SOW”) to be entered into by
the Parties from time to time (the “Services”). Ubiquity shall have the right to
determine the method, details, and means of performing the work to be performed
for the Client in connection with any Services.

 

2.     Fees; Payments; Taxes.

 

2.1     Fees. In consideration for Ubiquity providing Client with the Services,
Client shall pay to Ubiquity the fees and expenses specified on each applicable
SOW (the “Fees”). If a change in law or regulation affects the Services or the
cost of providing the Services, Ubiquity and Client will negotiate in good faith
to modify an applicable SOW to increase the Fees in a manner that equitably
addresses the change in law or regulation.

 

2.2     Fee Increases. During the first twelve (12) months of this Agreement,
Ubiquity shall not increase the Fees without the prior written consent of
Client. Thereafter, during the remaining Term (as defined below), Ubiquity may
from time to time increase the Fees; provided, however, that Ubiquity shall
increase Fees no more than annually and in an amount no greater than the lesser
of the change in the Consumer Price Index for that given year, or 2%. For
avoidance of doubt, nothing in this Section 2.2 will preclude Ubiquity from
passing along increases in pass through costs to Client.

 

2.3     Payment. Ubiquity shall invoice Client for the Fees in the manner set
forth in each applicable SOW. Properly submitted invoices upon which payment is
not received within thirty (30) days of the invoice date shall accrue a late
charge of the highest rate allowable by law, in each case compounded monthly to
the extent allowable by law. Ubiquity may, without breach, immediately suspend
or terminate the provision of any Services in the event payment of Fees is more
than ninety (90) days past due. Client is liable for and agrees to pay all
collection costs and expenses (including reasonable attorney fees) expended or
incurred by Ubiquity in connection with the collection or attempted collection
of past due Fees.

 

2.4     Taxes. The Fees do not include, and Client shall pay, any sales, use,
property, value-added or other taxes (including any amounts to be withheld for
the purpose of paying the foregoing) based on the services performed under this
Agreement, excepting federal, state, county, or local taxes, franchise fees, or
similar charges based on the net income or worth of the capital or capital stock
of Ubiquity. If Ubiquity is required to pay any of the foregoing taxes
(excepting federal, state, county, or local taxes, franchise fees, or similar
charges based on the net income or worth of the capital or capital stock of
Ubiquity), then such taxes shall be billed to and paid by Client.

 

3.     Client’s Obligations. Client shall cooperate with Ubiquity, and provide
all reasonable assistance to Ubiquity in order to allow for Ubiquity to provide
the Services, including without limitation timely access to accurate data,
information and personnel of Client. Client acknowledges that such cooperation
and assistance is necessary to enable Ubiquity to perform the Services. Without
limiting the generality of the foregoing, additional Client obligations may be
set forth on each applicable SOW.

 

MASTER SERVICES AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

4.            Intellectual Property. Except as expressly provided herein, this
Agreement will not be construed to grant any assignment of, or license under,
any intellectual property, Confidential Information or know-how of any Party.
Each Party will own and retain all of its right, title, and interest in and
relating to its tangible and intangible property, including without limitation
its intellectual property in its products and services as well as its
Confidential Information. Without limiting the generality of the foregoing, all
right, title, and interest, including all intellectual property rights, in and
to the Services provided hereunder, and any tangible or intangible materials
used and/or developed by Ubiquity or its licensors during the course of
performance of this Agreement, including hardware, software, methods, processes,
documentation, and materials of Ubiquity or its licensors, and any updates,
derivatives or modifications thereof, shall be and remain the property of
Ubiquity or its licensors, as applicable.

 

5.

Confidential Information.

 

(a)     As used herein, the term “Confidential Information” means any material
or information disclosed by one Party to the other that is marked or otherwise
identified as confidential at the time of disclosure, or which given facts and
circumstances under which such information is disclosed, should reasonably be
considered confidential and proprietary. Confidential Information shall also
include Client customer and consumer information (including without limitation
names, addresses, telephone numbers, account numbers, demographic, financial and
transactional information or customer lists and nonpublic personal information
of consumers as defined by the Gramm-Leach-Bliley Act (Pub. L. 106-102), Section
628 of the Fair Credit Reporting Act, Section 216 of the Fair and Accurate
Credit Transactions Act and any implementing regulations or guidelines (“Client
Customer Information”). Client Customer Information is a subset of Confidential
Information.

 

(b)     Except as otherwise expressly provided in this Agreement, each Party
agrees that all Confidential Information will be used only for purposes of this
Agreement, and will not be disclosed by the receiving Party, its agents,
representatives, or employees without the prior written consent of the
disclosing Party. The receiving Party shall permit access to Confidential
Information only to those of its employees or authorized representatives having
a need to know and who have signed confidentiality agreements or are otherwise
bound by confidentiality obligations at least as restrictive as those contained
herein. The restrictions on the use or disclosure of any Confidential
Information shall not apply to any such Confidential Information that was
disclosed in response to a valid order by a court or other governmental body,
provided, however, that the receiving Party shall provide the disclosing Party
with prior written notice of such disclosure in order to permit such disclosing
Party to seek confidential treatment of such Confidential Information.

 

(c)     Notwithstanding anything herein to the contrary, Confidential
Information shall not include material or information which the receiving Party
can demonstrate by dated written records: (i) is generally available to the
public without breach of this Agreement by the receiving Party, its agents,
representatives, or employees; (ii) was rightfully in the receiving Party's
possession prior to disclosure to it by the disclosing Party; (iii) was
independently developed by the receiving Party without use of or reference to
any of the disclosing Party’s Confidential Information; or (iv) was rightfully
received by the receiving Party from a third party without a duty of
confidentiality.

 

(d)     The receiving Party agrees that the disclosing Party would suffer
immediate and irreparable harm in the event any Confidential Information is used
or disclosed in a manner not permitted by this Agreement. In the event of a
breach or the threatened breach of the provisions of this Agreement, the
disclosing Party shall be entitled to injunctive relief restraining the
receiving Party from such breach or threatened breach and to enforce the
provisions herein in any state or federal court located in the State in which
the disclosing Party maintains its principal place of business. Nothing herein
shall be construed as prohibiting the disclosing Party from pursuing any other
remedy against the receiving Party on account of such breach or threatened
breach.

 

6.            Term; Termination

 

6.1         Term. This Agreement shall commence on the Effective Date and shall
continue for a period of one (1) year (the “Initial Term”), unless earlier
terminated pursuant to the terms hereof. This Agreement shall automatically
renew for additional one (1) -year periods (each a “Renewal Term” and, together
with the Initial Term, the “Term”) at the end of the Initial Term or any Renewal
Term unless either Ubiquity or Client provides notice of non-renewal at least
ninety (90) days prior to the end of the Initial Term or any Renewal Term.

 

MASTER SERVICES AGREEMENT

 

 
2

--------------------------------------------------------------------------------

 

 

6.2     Termination for Cause. Either Party may immediately terminate this
Agreement, upon written notice to the other Party, in the event that: (a)
payment is not received within thirty (30) days after receipt of written notice
of such non-payment; or (b) the other Party breaches any other material term or
condition of this Agreement and fails to cure such breach within thirty (30)
days after receipt of written notice of such breach. In addition, either Party
may immediately terminate this Agreement, upon written notice to the other
Party, in the event that the other Party (i) files a voluntary petition in
bankruptcy or a petition seeking any reorganization, liquidation, dissolution,
or similar relief under any applicable law relating to bankruptcy, insolvency,
or relief for debtors, or the admission by such other Party of its inability to
pay debts as they mature, or the making by such other Party of an assignment for
the benefit of creditors or the taking of similar action for the benefit of
creditors, or (ii) suffers the entry by a court of competent jurisdiction of an
order, judgment, or decree approving a petition filed against such other Party
seeking any reorganization, liquidation, dissolution, or similar relief under
any applicable law relating to bankruptcy, insolvency, or other relief for
debtors and the expiration of the period, if any, allowed by applicable law in
which to appeal therefrom.

 

6.3     Effect of Termination. Termination or expiration of this Agreement will
not limit any other remedies available to either Party, including injunctive
relief, and will not relieve Client of its obligation to pay all Fees that have
accrued prior to termination/expiration or are otherwise owed by Client to
Ubiquity pursuant to this Agreement.

 

6.4     Upon Termination. If this Agreement expires or is terminated for any
reason, Client will immediately cease using, and delete from its computer
systems all copies of Ubiquity Confidential Information and any other Ubiquity
materials or technology. Upon Ubiquity’s request, Client shall certify in
writing that it has complied with the obligations of this Section 6.4.If this
Agreement expires or is terminated for any reason, and upon Client’s request
Ubiquity will cease using, and delete from its computer systems all copies of
Client Confidential Information and any other Client materials or technology.
Upon Client’s request, Ubiquity shall certify in writing that it has complied
with the obligations of this Section 6.4

 

6.5     Transition of Service. Notwithstanding anything to the contrary in this
Agreement, upon termination of this Agreement, Ubiquity will cooperate with
Client and use commercially reasonable efforts to assist in the transition of
the Services to Client or to a third party at Client’s discretion for a period
of ninety 90 days after termination.

 

6.6     Exclusivity Period. During the Initial Term, Client agrees that it will
not enter into an agreement with any other party for the provision of services
similar to the Services provided hereunder, and that Ubiquity will be Client’s
exclusive provider of such services. Notwithstanding the forgoing, Client may
enter into agreements for similar Services if Ubiquity cannot meet expanded
Client requirements.

 

7.      Reporting of Unauthorized Disclosures or Misuse of Client Customer
Information. Ubiquity shall report to Client any use or disclosure of Client
Customer Information not authorized (i) by the Agreement or (ii) in writing by
Client, as soon as possible but in no event later than within one (1) business
day of discovery. Within five (5) days, Ubiquity shall provide a written report
to Client that shall identify: (i) the nature of the unauthorized use or
disclosure; (ii) the Client Customer Information used or discloses, (iii) who
made the unauthorized use and who received the unauthorized disclosure, (iv)
what Ubiquity has done or shall do to mitigate any effect of the unauthorized
use or disclosure, and (v) what corrective action Ubiquity has taken or shall
take to prevent future similar unauthorized use of disclosure. Additionally,
Ubiquity shall provide such other information, including a written report, as
reasonably requested by Client. Reporting such information shall not relieve
Ubiquity of any obligations or liabilities regarding any use or disclosure of
Client Customer Information not authorized by this Agreement or in writing by
Client.

 

8.     Security Audit. Upon at least ten (10) business days prior written notice
to Ubiquity, Ubiquity grants Client, or a third party on Client’s behalf, and
appropriate federal and state regulatory agencies, permission to perform an
assessment, audit, examination or review of all controls in Ubiquity’s physical
and/or technical environment in relation to all Confidential Information being
handled and/or services being provided to Client pursuant to this Agreement to
confirm Ubiquity’s compliance with this Agreement, as well as any applicable
laws, regulations and industry standards. Ubiquity shall fully cooperate with
such assessment by providing access to knowledgeable personnel, physical
premises, documentation, infrastructure and application software that processes,
stores or transports Confidential Information for Client pursuant to this
Agreement. Ubiquity may require that a third party auditor (which does not
include any regulatory agency) of Client sign a non-disclosure agreement with
Ubiquity in a form mutually agreed by the Parties prior to Ubiquity granting the
third party auditor access to Ubiquity’s facilities and operations. For clarity,
in any such inspection or examination, Ubiquity will not be required to provide
access to any information related to other customers of Ubiquity or its
affiliates or information related to costs incurred by Ubiquity or its
affiliates in connection with providing Services (other than costs for which
Ubiquity invoices Client on a flow through basis). In addition, upon written
notice to Ubiquity, Ubiquity shall provide Client with the results of any audit
by or on behalf of Ubiquity performed that assesses the effectiveness of
Ubiquity’s information security program as relevant to the security and
confidentiality of Confidential Information shared during the course of this
Agreement.

 

MASTER SERVICES AGREEMENT

 

 
3

--------------------------------------------------------------------------------

 

 

9.       Representations and Warranties; Compliance with Laws. Each Party
represents and warrants to the other that: (i) it has the right and authority to
enter into and perform all of its respective obligations under this Agreement;
(ii) it is in material compliance with all applicable laws, statutes,
ordinances, rules and regulations with respect to its performance under this
Agreement; (iii) no authorization or approval from any third party is or will be
required in connection with such Party's execution, delivery or performance of
this Agreement; (iv) the execution and performance of this Agreement does not
violate or conflict with the terms or conditions of any other agreement to which
it is a party or by which it is bound; and (v) this Agreement has been duly
executed and delivered and constitutes a valid and binding agreement enforceable
against such Party in accordance with its terms. Each Party agrees that it will
comply with all statutes, codes, ordinances, laws, regulations, rules, orders
and decrees of all governmental authorities (including without limitation
federal, state and local governments, governmental agencies and
quasi-governmental agencies) (hereinafter “Governmental Requirements”) having
jurisdiction over it and which are applicable to its activities under this
Agreement. For avoidance of doubt, and notwithstanding anything herein to the
contrary, Client shall be responsible for ensuring that Client and all Client
products/programs and associated materials comply with all Governmental
Requirements applicable to Client and such products/programs and associated
materials. Notwithstanding anything herein to the contrary, Ubiquity shall not
be responsible for any act or omission on the part of Client or any Client
product/program or associated materials that causes Ubiquity or the Services to
fail to comply with Governmental Requirements. Each Party agrees that it shall
protect the privacy of Clients' customers’ non-public personal information
(“Consumer Information”), as required by applicable law, to the extent that such
Consumer Information is within such Party’s possession or control. In addition
to the forgoing, Ubiquity agrees to use security safeguards for all personal
information pertaining to Massachusetts residents in accordance with
Massachusetts Regulation 201 CMR 17.00 and shall comply with the requisite
privacy standards as set forth by the Gramm-Leach-Bliley Act (“GLBA”).

 

10.      Warranties; Disclaimers; Limitations of Liability.

 

10.1     Services. Ubiquity warrants that any Services provided by it under this
Agreement will be performed in accordance with generally accepted professional
standards. Ubiquity also warrants that it has the experience, skill and ability
in such fields and related disciplines as may be necessary to perform all
Services provided by it under this Agreement. Ubiquity also warrants that it
shall maintain physical, network, and data security consistent with the
reasonable commercial practices of the industry.

 

10.2     Disclaimer of Warranties. EXCEPT AS OTHERWISE PROVIDED IN SECTION 10.1,
THE SERVICES, THE UBIQUITY CONFIDENTIAL INFORMATION AND ANY OTHER MATERIALS
PROVIDED BY UBIQUITY TO CLIENT ARE BEING PROVIDED ON AN “AS IS” BASIS AND
UBIQUITY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
WITHOUT LIMITING THE FOREGOING, UBIQUITY DOES NOT WARRANT THE ACCURACY,
TIMELINESS, COMPLETENESS OR FITNESS FOR ANY PURPOSE OF ANY INFORMATION OR
MATERIALS PROVIDED TO CLIENT IN CONNECTION WITH THIS AGREEMENT OR THAT THE
PROVISION OF THE SERVICES WILL BE UNINTERRUPTED OR ERROR-FREE, OR THAT ALL
ERRORS WILL BE CORRECTED. THE SOLE REMEDY FOR ERRORS IN THE PROVISION OF THE
SERVICES SHALL BE PURSUANT TO ANY APPLICABLE TECHNICAL SUPPORT TERMS INCLUDED IN
AN SOW.

 

EXCEPT FOR REPRESENTATIONS OR WARRANTIES EXPRESSLY MADE IN THIS AGREEMENT,
CLIENT MAKES NO AND HEREBY DISCLAIMS ALL REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED, AT LAW OR IN EQUITY (INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NONINFRINGEMENT) TO
UBIQUITY, OR TO ANY OTHER PERSON, WITH RESPECT TO ANY SERVICES OR MATERIALS
PROVIDED BY CLIENT HEREUNDER.

 

MASTER SERVICES AGREEMENT

 

 
4

--------------------------------------------------------------------------------

 

 

10.3        Errors. Without limiting the generality of the foregoing, Ubiquity
shall not be liable to Client for any alleged error, omission, or deficiency in
connection with the provision of the Services (a “Deficiency”) where (i) the
Deficiency has occurred due to the Client’s default, negligence, omission or
misuse of the Services provided by Ubiquity hereunder; (ii) the Deficiency has
occurred due to Client’s failure to provide Ubiquity with all necessary
cooperation and assistance; or (iii) the Deficiency has occurred due to a third
party’s default, negligence or misuse of the Services provided by Ubiquity
hereunder.

 

10.4        Indirect Damages. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES, HOWEVER CAUSED, EVEN IF
A PARTY IS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. LIMITATIONS OF LIABILITY
WILL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY.

 

10.5        Limitation on Liability. EXCEPT FOR ANY LIABILITY FOR BREACH OF
ARTICLE 5, OR WITH RESPECT TO LIABILITY ARISING OUT OF THE PARTIES’
INDEMNIFICATION OBLIGATIONS SET FORTH BELOW IN SECTION 11(a) OR (b), IN NO EVENT
WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR AGGREGATE DAMAGES IN EXCESS
OF THE FEES PAID BY CLIENT TO UBIQUITY IN THE LAST FULL CALENDAR YEAR.

 

11.          Indemnification.

 

(a)     Each Party shall defend, indemnify, save and hold harmless the other
Party, and its officers, directors, and employees from or against any and all
demands, liabilities, costs, or expenses, including reasonable attorneys’ fees,
resulting from any fraud, gross negligence or intentional misconduct of any of
indemnifying Party or its officers, directors, employees or agents with respect
to this Agreement.

 

(b)     In addition, up to an aggregate maximum of the amount of the Fees paid
by Client to Ubiquity in the preceding eighteen (18) months, each Party
(referred to in this Section 11(b) as “Party of the First Part”) shall defend,
indemnify, save and hold harmless the other Party (referred to in this Section
11(b) as “Party of the Second Part”), and its officers, directors, agents, and
employees from or against any and all demands, liabilities, costs, or expenses,
including reasonable attorneys’ fees, resulting from third party claims to the
extent arising out of or relating to any failure by the Party of the First Part
to comply with any Governmental Requirements for which the Party of the First
Part is responsible pursuant to Article 7. In addition to the foregoing, Client
shall defend, indemnify, save and hold harmless Ubiquity and its officers,
directors, agents, and employees from or against any and all demands,
liabilities, costs, or expenses, including reasonable attorneys’ fees, relating
to third party claims arising out of or relating to Client’s independent
activities in connection with this Agreement, including without limitation
Client’s selection of terms, conditions, features and functionality for its
products/programs.

 

(c)     Each Party agrees (i) to promptly notify the other Party in writing of
any indemnifiable claim, (ii) to give the indemnifying Party sole control over
the defense or negotiation of a settlement of any such claim at the indemnifying
Party's expense and (iii) to cooperate fully with the indemnifying Party, at the
indemnifying Party's expense, in defending or settling such claim, provided that
the indemnifying Party shall not, without the other Party's written consent,
enter into a settlement that reasonably can be expected to require a material
affirmative obligation of, result in any ongoing material obligation to or
materially prejudice or detrimentally impact the indemnified Party. Each Party
reserves the right, at its own expense, to participate in the defense of any
matter otherwise subject to indemnification by any other Party.

 

12.          Record Retention and Review; Insurance.

 

(a)     Each Party shall, during the Term of this Agreement, and for a period of
two (2) years thereafter, keep and maintain true, accurate and up-to-date
records relating to the contracts, reports, invoices, accounts, complaints, and
other transactions that occur concerning this Agreement. The Parties agree that
directly, or through their agents, each Party shall, upon ten (10) days' prior
written notice, have the reasonable right to inspect only such records and
information, no more than twice per year, during normal business hours. Further,
during the term of this Agreement, and for a period of two (2) years thereafter,
Client reserves the right, upon at least ten (10) business days prior written
notice, to audit Ubiquity’s books, records, invoices, policies and procedures to
ensure Ubiquity’s compliance with the terms of this Agreement and applicable
laws and regulations, including but not limited to, consumer protection and/or
fair lending laws and regulations, and Client shall be permitted to engage
independent third parties to conduct these audits. Ubiquity shall cooperate with
Client and provide information and records (in electronic format) as well as
access to applicable personnel and systems necessary to perform the audit in
Client’s reasonable and good faith discretion. Ubiquity may require that a third
party auditor (which does not include any regulatory agency) of Client sign a
non-disclosure agreement with Ubiquity in a form mutually agreed by the Parties
prior to Ubiquity granting the third party auditor access to Ubiquity’s
facilities and operations. For clarity, in any such inspection or examination,
Ubiquity will not be required to provide access to any information related to
other customers of Ubiquity or its affiliates or information related to costs
incurred by Ubiquity or its affiliates in connection with providing Services
(other than costs for which Ubiquity invoices Client on a flow through basis).

 

MASTER SERVICES AGREEMENT

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     Each Party shall, during the Term of this Agreement, and for a period of
two (2) years thereafter, maintain appropriate commercial general liability
(which shall include, without limitation, contractual liability, bodily injury,
and property damage), errors and omissions, employee theft and dishonesty, and
data security breach insurance policies, the limits of which shall be no less
$2,000,000 per occurrence for each policy referenced above. All insurances
required shall be provided by insurance companies that have an A.M. Best rating
for Financial Strength of at least A.

 

13.          General Provisions.

 

(a)     Amendment; Assignment. No change, amendment or modification of any
provision of this Agreement shall be valid unless set forth in a written
instrument signed by the Parties hereto. This Agreement sets forth the entire
agreement and supersedes any and all prior agreements, written or oral, of the
Parties with respect to the transactions set forth herein. Neither Party may
assign or otherwise transfer this Agreement or any rights or obligations
hereunder, in whole or in part, without the other Party’s prior written consent,
provided, however, that either Party, without the prior written approval of the
other Party, may assign this Agreement to a successor in ownership of
substantially all of the assets of its business, or an acquirer of Client’s
business division for which the Services are being provided, provided that the
successor or acquirer expressly assumes in writing the performance of the terms
and conditions of this Agreement.

 

(b)     Severability; Headings. In the event a court or other tribunal of
competent jurisdiction holds any provision of this Agreement to be
unenforceable, that provision will be enforced to the maximum extent permissible
under applicable law, and the other provisions of this Agreement will remain in
full force and effect. The article and section headings used herein are for
reference and convenience only and shall not enter into the interpretation
hereof.

 

(c)     Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (i) on the delivery date if delivered by
electronic mail to the proper address provided the same is sent by one or more
of the other methods in (ii), (iv) or (v) below; (ii) upon personal delivery to
the Party to be notified with signed verification of receipt; (iii) when sent by
confirmed facsimile if sent during normal business hours of the recipient, if
not, then on the next business day provided the same is sent by one or more of
the other methods in (ii), (iv) or (v); (iv) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (v) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All notices
shall be sent to the attention of the Chief Executive Officer of such Party at
the address set forth in the first paragraph of this Agreement or at such other
addresses or to such other persons as are specified from time to time in
writing.

 

(d)     Force Majeure. Neither Party shall be liable for any failure to fulfill
its obligations hereunder due to causes beyond its control, including acts or
omissions of government or military authority, acts of God (including
earthquakes and floods), explosions, telecommunications failures (including any
systemic Internet failures and any interruptions in services of Internet service
providers), transportation delays, fires, riots or wars.

 

(e)     Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement, the
legal relations between the Parties and the adjudication and enforcement thereof
shall be governed by and interpreted and construed in accordance with the
substantive laws of the State of New York(excepting only those conflict of laws
provisions which would serve to defeat the operation of New York substantive
law). Any action arising under or relating to this Agreement may only be
brought, if by Ubiquity in the federal courts of the United States located in
the State of Connecticut, or if by Client in the federal courts of the United
States located in the State of new York, and the Parties hereto hereby submit to
the jurisdiction of the said courts.

 

MASTER SERVICES AGREEMENT

 

 
6

--------------------------------------------------------------------------------

 

 

(f)     Binding Effect; Counterparts; Facsimile Execution. This Agreement shall
be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns. This Agreement may be executed in
two or more counterparts, each of which shall be considered an original and all
of which shall constitute one and the same instrument. Facsimile execution and
delivery of this Agreement is legal, valid and binding execution and delivery
hereof for all purposes.

 

(g)     Independent Contractors. Ubiquity and Client are independent contractors
and this Agreement shall not establish any relationship of partnership, joint
venture, employment, franchise or agency between them. Except as otherwise
expressly provided herein, neither Party shall have the power to bind the other
Party or incur obligations on their behalf without such Party’s express prior
written consent.

 

(h)     Publicity. Each Party shall be entitled to announce publicly the fact
that it has entered into this Agreement for the provision of the Services (the
“Limited Use”). Any other publicity, announcements and/or press releases about
this Agreement will require the prior written consent of the other Party, which
shall not be unreasonably withheld or delayed. Each Party hereby grants the
other Party a revocable, non-exclusive, non-transferable worldwide license to
use the other Party’s logo or trademark in connection with the Limited Use. Each
Party agrees to use the other Party’s logo or trademark only in accordance with
any trademark usage guidelines that the other party may provide from time to
time in writing to the other Party. Notwithstanding the foregoing, either Party
may make disclosures required by legal, accounting or regulatory requirements.

 

(i)     Survival. The provisions set forth in Articles 4 through 13 shall
survive any termination or expiration of this Agreement.

 

(j)     English Language. This Agreement is expressed in the English language.
If this Agreement is translated by either Party to another language for any
purpose, the English language version shall govern over any translation in the
event of any inconsistency, discrepancy or conflict in interpretation. All
communications, notices, and other actions relating to this Agreement shall be
in the English language.

 

IN WITNESS WHEREOF, this Master Services Agreement has been executed and
delivered on behalf of each of the Parties hereto as of the date first above
written.

 



UBIQUITY GLOBAL SERVICES, INC.    



HIGHER ONE, INC.                           By: /s/ Corey Besaw   By:

/s/ Marc Sheinbaum

   

Name: Corey Besaw

   

Name: Marc Sheinbaum

    Title: Vice President, Solution Design     Title: CEO  

   

 

MASTER SERVICES AGREEMENT

7